                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

ROBERT W. BETHEL,                                :
                                                 :          Case No. 2:15-cv-3016
               Plaintiff,                        :
                                                 :          JUDGE ALGENON L. MARBLEY
       v.                                        :
                                                 :          Magistrate Judge Newman
CHARLOTTE A. JENKINS, et al.,                    :
                                                 :
               Defendants.                       :

                                     OPINION & ORDER

       This matter comes before the Court on the Magistrate Judge’s Report and

Recommendation (ECF No. 78) recommending Defendants’ Motion for Summary Judgment

(ECF No. 68) be granted and Plaintiff’s Motion for Summary Judgment (ECF No. 67) be denied.

Plaintiff timely objected to these conclusions (ECF No. 81) and Defendants filed a response

(ECF No. 83). This Court hereby ADOPTS the Report and Recommendation in its entirety

based on independent consideration of the analysis herein. Defendants’ Motion is GRANTED.

                                    I.      BACKGROUND

       The facts of this case are enumerated in the Magistrate Judge’s Report and

Recommendation (ECF No. 78) and are reproduced here, in relevant part. As required on a

Motion for Summary Judgment, these facts are recited in the light most favorable to the non-

moving party – here, Plaintiff.

       Plaintiff, Robert Bethel, is a death row inmate at the Chillicothe Correctional Institution

(“CCI”) in Chillicothe, Ohio. (ECF No. 39). He alleges that his constitutional rights were

violated when four books were withheld from him under a prison policy instituted, and later

rescinded, by Defendants. Id. Named as Defendants, in their individual and official capacities,



                                                 1
 
are: former CCI Warden Charlotte Jenkins (“Warden Jenkins”); former CCI mailroom supervisor

Lieutenant Michael Eiring (“Lt. Eiring”); and current CCI Warden Timothy Shoop (“Warden

Shoop”). (ECF No. 39 at 3). As damages, Plaintiff seeks $16.00 of postage for the four books

actually withheld from him and $1.00 for each of the 205 books, magazines, and newspapers

allegedly unavailable to him as a result of the policy. (ECF No. 39 at 8-9).

        Now ripe for adjudication are the parties’ cross-Motions for Summary Judgment. The

Magistrate Judge has issued a Report and Recommendation, to which Plaintiff has objected.

Defendants filed a timely response. This Court now reviews the Report and Recommendations

in light of Plaintiff’s objections.

                                 II.   STANDARD OF REVIEW

        If a party objects within the allotted time to a report and recommendation, the Court

“shall make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Fed

R. Civ. P. 72(b). Upon review, the Court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

                                       III.    ANALYSIS

        Plaintiff objects to the Magistrate Judge’s Report and Recommendation on sixteen

itemized grounds, although these objections fall into roughly three categories: errors analyzing

the Turner factors, errors analyzing Plaintiff’s due process claims, and errors analyzing

Defendants’ qualified immunity status. Plaintiff requests this Court overrule the Magistrate

Judge’s Report and Recommendation.




                                                 2
 
                                   A. Turner Factors Objection

        Plaintiff first argues the Magistrate Judge incorrectly analyzed the Turner factors to

conclude that Defendants’ Motion for Summary Judgment should be granted. When a prison

regulation allegedly infringes on the constitutional rights of those incarcerated, courts evaluate

those regulations according to the Turner factors. Incarcerated persons have First Amendment

rights, but only those “First Amendment rights that are not inconsistent with his status as a

prisoner or with the legitimate penological objectives of the corrections system.” Pell v.

Procunier, 417 U.S. 817, 822 (1974). Courts thus analyze the restrictions put in place by prison

officials “in terms of the legitimate policies and goals of the corrections system, to whose

custody and care the prisoner has been committed in accordance with due process of law.” Id.

        In Turner, the Supreme Court held that “when a prison regulation impinges on inmates’

constitutional rights, the regulation is valid if it is reasonably related to legitimate penological

interests.” Turner v. Safley, 482 U.S. 78, 89 (1987). The logic is that “prison administrators and

not the courts are to make the difficult judgment concerning institutional operations.” Id (quoting

Jones v. North Carolina Prisoners’ Union, 433 U.S. 119, 128 (1977) (internal quotation and

punctuation omitted). Four factors are relevant to determining the reasonableness of a challenged

prison regulation.

        1. there must be a valid, rational connection between the prison regulation and the
        legitimate governmental interest put forward to justify it;

        2. there must be alternative means of exercising the right that remain open to
        prison inmates;

        3. we must consider the impact that accommodation of the asserted constitutional
        right will have on guards and other inmates and on the allocation of prison
        resources generally; and

        4. there must not be alternatives available that fully accommodate the prisoner’s
        rights at de minimis cost to valid penological interests.

                                                   3
 
(ECF No. 78 at 7) (citing Turner at 89-92).

       The Magistrate Judge discussed and applied the Turner factors in turn. First, the

Magistrate concluded that the prison’s “publisher only” policy is “neutral and the justification is

legitimate both facially and as applied to Plaintiff.” (ECF No. 78 at 10). The prison has a

legitimate interest in preventing contraband from being introduced into the facility, and

Defendants in the instant case presented evidence that contraband was in fact found in items

shipped to the prison during the time the prison was implementing a different policy. (ECF No.

78 at 11). Thus the Magistrate concluded that as to the first Turner factor, this “undisputed

evidence is sufficient to demonstrate a reasonable relationship between the policy and the

proffered security interest” and this Court agrees.

       The Magistrate Judge considered the second, third, and fourth Turner factors together,

essentially evaluating whether an available alternative could, at de minimis cost to the prison’s

valid interests, accommodate the prisoner’s asserted right. The Magistrate Judge concluded that

“sufficient alternate means exist.” (ECF No. 78 at 12). Plaintiff is not forbidden from acquiring

these books, he is simply restricted from receiving these books in the mail directly from non-

approved senders. Plaintiff may use the resources of inter-library loan through the prison library

or may use his own funds – or those sent to him by friends and family – to purchase the books

directly from the approved senders. In addition, there is a high cost of accommodating Plaintiff

in the context of the prison, where prison officials would need to devote resources to screening

the mail for contraband and any contraband in the system can have far-reaching consequences.

As a result, the Magistrate Judge concluded the Turner factors weigh in Defendants’ favor. (ECF

No. 78 at 14).




                                                 4
 
       These conclusions are not in error. Turner requires courts to defer to prison officials

where their reasoning is supported by the evidence and reasonable alternative means exist to

accommodate the prisoner’s rights. As explained by the Magistrate Judge, the policy at issue

here is supported by a legitimate penological interest, is applied neutrally, and reasonable

alternative means. As to Plaintiff’s First Amendment claims, this Court OVERRULES his

objections and ADOPTS the Report and Recommendation.

                                   B. Due Process Objections

       Plaintiff next objects that the Magistrate Judge incorrectly analyzed his due process

claims. He argues that Defendants’ policy violates his Fourteenth Amendment right to

procedural due process.

       The Magistrate Judge concluded Plaintiff does not have a protectable interest at law in

this case. The Supreme Court has held that property and liberty interests “are not created by the

Constitution.” (ECF No. 78 at 15) (quoting Bd. of Regents of State Colls. v. Roth, 408 U.S. 564,

577 (1972)). Rather, the source of the interest to be protected must be from an “independent

source, such a state law.” (ECF No. 78 at 15) (quoting Roth, at 577) (emphasis in original).

Plaintiff argues that Ohio Rev. Code § 1520.425 and Ohio Admin. Code § 1520-9-19 create a

protected right to receive publications that are “non-threatening.” (ECF No. 78 at 15). Discussing

Sandin, and taking into account Plaintiff’s incarcerated status, the Magistrate Judge concluded

Plaintiff has no protectable property or liberty interest. Assuming, arguendo, there was an

interest to protect, the Magistrate Judge concluded in the alternative that Plaintiff had received

sufficient process such that he was not deprived of this property interest in violation of the

Constitution.




                                                  5
 
       These conclusions are not in error. Plaintiff received sufficient due process because he

had post-deprivation remedies including: written notice, opportunity to avail himself of the

prison grievance procedure, and the option to have the book sent back to the third party who sent

it. (ECF No. 78 at 17). As a result, as to Plaintiff’s Fourteenth Amendment objections, this Court

OVERRULES the objections and ADOPTS the Report and Recommendation.

                               C. Qualified Immunity Objections

       Finally, Plaintiff objects to the Magistrate Judge’s analysis of Defendants’ qualified

immunity status. Having done the analysis of the Turner factors and of Plaintiff’s alleged

Fourteenth Amendment interests, the Magistrate Judge concluded “notwithstanding [that]

analysis…Defendants are also entitled to qualified immunity in their individual capacities.”

(ECF No. 78 at 18). Where a government official’s conduct does not violate “clearly established

statutory or constitutional rights of which a reasonable person would have known,” qualified

immunity shields that official from liability. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

        In this instance, Plaintiff has the burden of producing sufficient facts to indicate that

Defendants violated his constitutional right and that this right was clearly established. Because

the Magistrate Judge concluded that prison officials had not violated Plaintiff’s First Amendment

or Fourteenth Amendment rights, as alleged, there was no basis to cause Defendants to lose their

qualified immunity status under federal law. (ECF No. 78 at 19).

       This conclusion was also not in error. Plaintiff cannot point to a clearly established right

that was violated by Defendants. In addition to the above analysis, courts have “consistently

upheld publisher only policies,” (ECF No. 78 at 19) indicating that the “clearly established right”

actually cuts against Plaintiff’s argument. As to Plaintiff’s qualified immunity objections, this

Court OVERRULES the objections and ADOPTS the Report and Recommendation.



                                                  6
 
                                 IV.     CONCLUSION

      Upon de novo review, this Court concludes the Magistrate Judge’s conclusions were not

in error. This Court OVERRULES the objections and ADOPTS IN FULL the Report and

Recommendations.

      IT IS SO ORDERED.

                                            s/ Algenon L. Marbley
                                          ALGENON L. MARBLEY
                                          UNITED STATES DISTRICT JUDGE
DATED: Tuesday, March 26, 2019

 




                                             7
 
